DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The application has been amended as follows: Claims 1, 2, 4 and 5 are amended.
1. (Currently Amended) A hinge of a mobile terminal having an inward-foldable flexible screen, wherein [[it]] the hinge comprises a middle U-shaped cover, a left support frame, and a right support frame, [[which]] wherein the left support frame, the right support frame, and the U-shaped cover are rotatably connected; a foldable and unfoldable flexible screen support plate is connected to the left support frame, the right support, and the U-shaped cover, and the flexible screen support plate is located inside the hinge to provide support for the flexible screen when the hinge is opened and flattened and provide space for storing [[the]] flexible parts of the flexible screen in a folded state when the hinge is folded;
the flexible screen support plate is composed of a rotatable first left support plate, a second left support plate, a first right support plate and a second right support plate; [[the]] an inner end of the first left support plate is rotatably connected with [[the]] an outer end of the second left support plate, and [[the]] a first shaft is connected with [[the]] an upper left side of the U-shaped cover; the inner end of the first right support plate is rotatably connected with [[the]] an  outer end of the second right support plate, and [[the]] a second shaft is connected with [[the]] an upper right side of the U-shaped cover; the outer end of the first left support plate, the inner end of the second left support plate, the outer end of the first right support plate and the inner end of the second right support plate are all free ends; the second left support plate and the second nght support plate rotate in the space provided by the U- shaped cover; the outer end of the first left support plate and the outer end of the first right support plate are movably connected with the left support frame and the right support frame respectively, and a guide mechanism for [[the activity]] movably connecting is arranged between them;
[[The]] the first left support plate and the second left support plate are movably connected to [[their shafts]] the first shaft, and the first left support plate is provided with a short lever arm that takes the first shaft as a fulcrum to pull and support the second left support plate; the first right support plate and the second right support plate are movably connected with [[their shafts]] the second shaft, and the first right support plate is provided with a short lever arm that takes the second shaft as a fulcrum to pull and support the second right support plate.
2. (Currently Amended) The hinge of a mobile terminal having an inward-foldable flexible screen according to claim 1, wherein the inner ends of the left support frame and the right support frame are respectively connected with [[the]] a synchronous mechanism, so that the left support frame and the right support frame can rotate synchronously and reversely.
4. (Currently Amended) The hinge of a mobile terminal having an inward-foldable flexible screen according to claim 2, wherein a mounting cavity is provided at the end of the U-shaped cover, and [[a]] the synchronization mechanism is installed in the mounting cavity.
5. (Currently Amended) A mobile terminal having an inward-foldable flexible screen, wherein the mobile terminal is provided with [[any]] the hinge according to claim 1, and the flexible screen is laid on the inner side of the mobile terminal.



REASONS FOR ALLOWANCE
Claim 1-5 are allowed.  The following is an examiner’s statement of reasons for allowance: the elements of amended claim 1 (as provided in the present Office Action) are not taught or adequately suggested in the prior art record.  Claims 2-5 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reason.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
September 25, 2021